EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: a Request for Continued Examination filed with Amended Claims and Remarks on March 8, 2021.
2.	Claims 21-40 are pending in the case; Claims 21 and 31 are independent claims.


Allowable Subject Matter
3.	Claims 21-40 are allowed.
With respect to independent Claim 21 (and similarly, independent Claim 31), as discussed in the Remarks filed on March 8, 2021 (see pgs. 9-11), the prior art of record does not appear to disclose or suggest every limitation as recited in amended Claim 21 (see also Final Rejection mailed on January 8, 2021, § “Response to Arguments,” and Examiner Interview Summary Record mailed on March 11, 2021).  Namely, the prior art of record does not appear to disclose or suggest “transmitting the voice query from the computing device to a remote computing system corresponding to a voice service provider application installed on the computing device, wherein the voice service provider application is separate from the first client application; obtaining, by the computing device and from the remote computing system associated with the voice service provider application, a response to the voice query; selecting, by the first client application, a user interface element from a library of user interface elements associated with the voice service provider application; … wherein the library associated with the voice service provider application comprises a library of application-neutral elements of executable code that, when executed, embed user interface elements into native user interfaces of a plurality of applications executed by the computing device; and wherein the embedded user interface elements are selectable to initiate, by the voice service provider application, voice-based interactions with the native user interfaces of the plurality of applications executed by the computing device” in the manner required by Claim 21 (and similarly, Claim 31).



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179